1
2
3
4
5
6
                             UNITED STATES DISTRICT COURT
7
                         CENTRAL DISTRICT OF CALIFORNIA
8
9    SHEILA A. STRAINER,                      )   Case No.: 5:17-cv-01802-SHK
                                              )
10                 Plaintiff,                 )   {PROPOSED} ORDER AWARDING
                                              )   EQUAL ACCESS TO JUSTICE ACT
11         vs.                                )   ATTORNEY FEES AND EXPENSES
                                              )   PURSUANT TO 28 U.S.C. § 2412(d)
12   NANCY A. BERRYHILL, Acting               )   AND COSTS PURSUANT TO 28
     Commissioner of Social Security,         )   U.S.C. § 1920
13                                            )
                   Defendant                  )
14                                            )
                                              )
15
16         Based upon the parties’ Stipulation for the Award and Payment of Equal
17   Access to Justice Act Fees, Costs, and Expenses:
18         IT IS ORDERED that fees and expenses in the amount of $3,750.00 as
19   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
20   awarded subject to the terms of the Stipulation.
21   DATE:       11/1/2018
22                              ___________________________________
                                THE HONORABLE SHASHI KEWALRAMANI
23                              UNITED STATES MAGISTRATE JUDGE
24
25
26

                                             -1-
